Citation Nr: 1802566	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-20 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder. 

4.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

5.  Entitlement to an initial compensable rating for a bilateral sensorineural hearing loss from January 30, 2014 to November 15, 2014.

6.  Entitlement to a compensable rating for a bilateral sensorineural hearing loss since November 16, 2014.  

7.  Entitlement to an effective date earlier than January 30, 2014, for the grant of service connection for posttraumatic stress disorder.

8.  Entitlement to an effective date earlier than January 30, 2014, for the grant of service connection for tinnitus. 

9.  Entitlement to an effective date earlier than January 30, 2014, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1964 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the legacy content manager documents reveals additional VA treatment records that have also been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for sleep apnea, entitlement to a compensable rating for a sensorineural hearing loss since November 16, 2014, and what initial rating is warranted for posttraumatic stress disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Hypertension did not have its onset during active service, it was not compensably disabling within a year of separation from active duty, and it is not otherwise related to service or a service connected disorder.

2.  Tinnitus is assigned the maximum schedular rating authorized under Diagnostic Code 6260; and there is no showing that the disability caused by the appellant's tinnitus is unique or unusual.

3.  From January 30, 2014 to November 15, 2014 the Veteran's bilateral hearing loss was manifested by no worse than a Level III hearing loss in the left ear and a Level I hearing loss in the right ear.

4.  Claims of entitlement to service connection for posttraumatic stress disorder, tinnitus, and bilateral hearing loss were first received by VA on January 30, 2014. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated inservice, it may not be presumed to have been so incurred, and it is not caused or aggravated by a service connected disorder.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for a rating in excess of 10 percent for tinnitus are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.87 Diagnostic Code 6260 (2017).

3.  The criteria for a compensable rating for bilateral hearing loss from January 30, 2014 to November 15, 2014 were not met or approximated.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).

4.  The criteria for an effective date earlier than January 30, 2014, for a grant of service connection for posttraumatic stress disorder, tinnitus, and bilateral hearing loss have not been met.  38 U.S.C. §§ 5101 (a), 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.1 (p), 3.102, 3.151, 3.155, 3.157, 3.160(c), 3.304(f), 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

II. Service connection for hypertension

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303 (b) applies only to chronic disease as listed in 38 U.S.C. § 1101 (3) (2012) and 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C. § 5107 (b).

The Veteran contends that hypertension was incurred during military service.  While the Veteran currently suffers from hypertension, see, e.g., October 2014 VA examination report, a review of the appellant's service treatment records reveals no complaints, findings or diagnoses pertaining to hypertension. At his January 1969 separation examination the Veteran's blood pressure was within normal limits for VA purposes.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

Review of the Veterans available post service medical records indicate that the first mention of hypertension dates from the 1990s.  A prostate cancer treatment record from 2003 mentions a history of hypertension.  There is, however, no evidence of compensably disabling hypertension within the first year following the Veteran's separation from active duty. Moreover, following an examination of the appellant in October 2014, a VA examiner concluded that was not related to service in so finding the examiner noted the normal blood pressure readings shown during the claimant's term of active duty.

To the extent that the Veteran believes that his hypertension is related to service, the appellant is competent to report the observable manifestations of his claimed disability.  Significantly, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the diagnosis and etiology of hypertension fall outside the realm of common knowledge of a lay person as it involves knowledge of the body's vascular (and cardiologic) system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer). 

In the absence of hypertension in service or for more than 20 years after service; without competent evidence of compensably disabling hypertension within a year of the Veteran's separation from active duty, and without any competent evidence linking the claimant's hypertension to either service or a service connected disorder the preponderance of the evidence weighs granting service connection.  As such, the claim must be denied.

III. Increased rating for tinnitus, and bilateral hearing loss

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Tinnitus 

The Veteran is currently assigned a 10 percent rating for tinnitus.  Pursuant to the Rating Schedule a maximum 10 percent schedular evaluation may be assigned for tinnitus.  38 C.F.R. § 4.87, Diagnostic 6260.  Only a single evaluation may be assigned, whether the sound is perceived in one ear, both ears, or in the head.  Id.  at Note (2); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The symptoms of the claimant's tinnitus are accurately reflected by the schedular criteria. Without any evidence reflecting that the Veteran's disability picture is not sufficiently contemplated by the rating schedule, referral for a determination of whether his disability picture requires the assignment of an extra-schedular rating is not warranted. See Thun v. Peake, 22 Vet. App. 111, 115-16   (2008). The record before the Board does not suggest that tinnitus requires frequent hospitalization or causes a marked interference with employment or otherwise suggests that referral for an extraschedular consideration under 38 C.F.R. § 3.321  is indicated.

The claim is denied.

Hearing loss 

Ratings for hearing loss are determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran seeks entitlement to an increased evaluation for bilateral sensorineural hearing loss.  Service connection was granted in a November 2014 rating decision and a noncompensable evaluation was assigned effective January 30, 2014.

The Veteran was provided a VA examination on November 15, 2014.  These findings show the left ear with 88 percent speech discrimination.  Decibel (dB) loss at the puretone threshold of 500 Hertz (Hz) is 55 with a 50 dB loss at 1000 Hz, a 65 dB loss at 2000Hz, a 60 dB loss at 3000 Hz, and a 75 dB loss at 4000 Hz.  The average decibel loss was 63 in the left ear.  The right ear shows a speech discrimination of 100 percent. Decibel (dB) loss at the puretone threshold of 500 Hertz (Hz) is 25 with a 35 dB loss at 1000 Hz, a 35 dB loss at 2000Hz, a 50 dB loss at 3000 Hz, and a 65 dB loss at 4000 Hz.  The average decibel loss was 46 in the right ear.

Applying these values to Table VI, the result is Level III for the left ear and Level I for the right ear, which combine to a noncompensable rating.  See 38 C.F.R. § 4.85, Table VI, Table VII.  No exceptional patters of hearing impairment apply.  See 38 C.F.R. § 4.86.  Additionally, the provider is listed as an audiologist, as required for rating purposes.  See 38 C.F.R. § 4.85 (a).  As such, this audiogram is adequate for VA purposes and holds probative value.  Id.  Accordingly, a compensable rating for a bilateral sensorineural hearing loss from January 30, 2014 to November 15, 2014 is not warranted based on these audiological findings.

The Board has considered the Veteran's lay statements in which he generally contends that his hearing is worse than the current rating.  As to the period addressed in this decision a hearing loss disability rating involves the mechanical application of rating criteria to the results of specified audiometric studies.  Here, the objective medical evidence of record indicated that the Veteran's bilateral ear hearing loss did not rise to the level of a compensable rating.  See 38 C.F.R. § 4.85.  The benefit of the doubt rule does not apply because the evidence is not in equipoise.  See 38 C.F.R. § 3.102.  As such, a compensable rating is not warranted and the claim must be denied.

IV. Earlier Effective Date for a grant of service connection for posttraumatic stress disorder, tinnitus, and bilateral hearing loss

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2). 

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C. § 5101 (a); 38 C.F.R. §§ 3.151 (a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled an effective earlier than January 30, 2014, for the grant of service connection for posttraumatic stress disorder, tinnitus, and bilateral hearing loss. 

With regard to the effective date assigned the evidence does not demonstrate VA's receipt of a formal or informal claim of entitlement to service connection for posttraumatic stress disorder, tinnitus, or bilateral hearing loss within one year after the Veteran's separation from active duty.  Hence, the effective date cannot be the day following his separation from service.  38 U.S.C. § 5110 (b)(1); 38 C.F.R. §3.400 (b)(2)(i).  Moreover, the claims folder contains no communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, service connection for posttraumatic stress disorder, tinnitus, or bilateral hearing loss, prior to January 30, 2014.  See 38 C.F.R. §§ 3.1 (p), 3.155(a). Lalonde v. West, 12 Vet. App. 377, 382 (1999).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

With regard to the medical evidence of record, the Board considered that the Veteran's service treatment records and his post-service VA treatment records.  The evidence does not, however, show that such records constituted a claim for service connection for posttraumatic stress disorder, tinnitus, or bilateral hearing loss.  His military treatment records created by a military physician and his post-service VA treatment records are VA generated records created by VA medical personnel and counselors.  They are not a communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim for compensation benefits.  See 38 C.F.R. §§ 3.1, 3.155(a), (b).  The mere existence of treatment records generally cannot be construed as an informal claim.  Rather there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006), (citing Brannon, 12 Vet. App. at 35).  Absent a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  Moreover a Veteran's attempt to obtain treatment does not comprise a claim.  Dunson v. Brown, 4 Vet App. 327, 330 (1993). 

VA must have some means of distinguishing between legitimate claims and ordinary medical paperwork.  The basic procedural requirements imposed by 38 C.F.R. § 3.155 serve this purpose.  Indeed, if all service and post-service VA treatment records were interpreted as an informal claim for service connection for a disability, this "would eviscerate the intent requirement [of § 3.155]."  See Ellington, 22 Vet. App. at 146.

The Court recognized two exceptions to this general rule: (1) when an underlying claim has been awarded and the medical records demonstrate that a veteran's disability has increased (38 C.F.R. § 3.157), or (2) when an underlying claim has been denied and the medical records evidence new and material evidence to reopen the claim.  Criswell, 20 Vet. App at 504.  However, neither exception applies in this case.  Any references to posttraumatic stress disorder, tinnitus, or bilateral hearing loss in the VA treatment records, prior to the effective date of award assigned in this case, could not support an application to reopen under 38 C.F.R. § 3.157 (b)(1) as VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  

There is no provision in the law allowing for an earlier effective date based on the fact that his psychiatric problems existed from the time of his military service as documented in his service treatment records and his later VA treatment records, and VA psychological examination.  The Board's actions are bound by the applicable law and regulations as written and we no power to grant benefits not authorized by law.  38 U.S.C. § 7104 (c). 

Accordingly, the Board concludes that January30, 2014, the date of receipt of the Veteran's initial claim for service connection for posttraumatic stress disorder, tinnitus, and bilateral hearing loss, is the proper effective date for the grant of service connection.  38 U.S.C. § 5107 (b).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a disability rating in excess of 10 percent for tinnitus is denied.

Entitlement to a compensable rating for bilateral hearing loss from January 30, 2014 to November 15, 2014 is denied.

Entitlement to an effective date prior to January 30, 2014, for the grant of service connection for posttraumatic stress disorder, tinnitus, and bilateral hearing loss, is denied.


REMAND

As to the claim of entitlement to service connection for sleep apnea the record reflects that in December 2017 the Veteran requested that his VA examination to evaluate sleep apnea be rescheduled.  Given the fact that the results of that examination may have an impact on whether service connection is warranted, further development is in order.

The Veteran alleges that his hearing loss has worsened since November 2014.  As such, the claim of entitlement to a compensable rating since November 16, 2014, is remanded for further development.   Snuffer v. Gober, 10 Vet. App. 400 (1997).

Finally, as to the claim of entitlement to an increased rating for posttraumatic stress disorder, remand is required for a current examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  Id.  

The Veteran was last afforded a VA examination in November 2014.  Review of the examination report, the Veteran's substantive appeal, and private medical records suggest that his symptoms may have worsened since that examination.  For example, the November 2014 VA examiner and a November 2016 private psychologist came to different conclusions regarding the Veteran's disability level. Given this evidence a new examination and opinion must be obtained which reconciles the two disparate opinions.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding, pertinent VA and private treatment records concerning sleep apnea, hearing loss and treatment for posttraumatic stress disorder since November 2014. All records received should be associated with the claims file. If the AOJ cannot locate all Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA psychiatric examination. The examiner is to be given access to the Veteran's VBMS and Virtual VA files, as well as a copy of this remand. In accordance with the latest worksheets for rating posttraumatic stress disorder, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to posttraumatic stress disorder. The examiner must address whether there has been an increase in severity since the VA examination in November 2014 and, if so, the approximate date of the increase in severity. The examiner must also address whether she/he agrees with the November 2016 findings of Heather Henderson-Galligan, Ph.D.  

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  Schedule the Veteran for a VA examination by a somnologist to determine the etiology of any sleep disorder found to be present. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The Veteran's VBMS file, Virtual VA file, and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  If obstructive sleep apnea is diagnosed, the examiner must render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that sleep apnea is related to service.  If not, the examiner must address whether it is at least as likely as not that sleep apnea is caused by, or permanently aggravated by any service connected disorder to include posttraumatic stress disorder.  

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4.  The Veteran must also be afforded a VA audiology examination to determine the current nature, extent, and severity of his hearing loss. The Veteran's VBMS and Virtual VA files, including all information received pursuant to the above directives, must be made available to the examiner for review in connection with the examination. In addition to providing audiometric findings the examiner must provide a full description of the effects of the appellant's hearing loss on his ability to work; the examiner must furnish detail regarding the effects of the disorder on the claimant's ordinary activity, and the limitation of activity caused by the disorder; and fully describe the functional effects caused by the hearing loss. The examiner must provide a rationale for any opinions given. 

5. The Veteran is notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplement statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


